Citation Nr: 1818092	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic features.

2.  Entitlement to service connection for headaches, to include as due to the service-connected hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
WITNESSES AT HEARING ON APPEAL

Veteran and L.V.


INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1978 to January 1981.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009, April 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) on issues that included service connection for headaches and service connection for a psychiatric disorder.  A transcript of the hearing is associated with the Veteran's claims file.  

In January 2018, the Veteran was sent a letter notifying him that the VLJ who conducted his hearing in August 2015 was no long employed by the Board.  The letter advised him of the option to request another Board hearing.  He was also advised that if no response was received within 30 days of the letter, it would be assumed that he did not want another hearing.  As it has been more than 30 days since the January 2018 letter and the Veteran has not responded, the Board is proceeding with the adjudication of his claims for service connection for headaches and a psychiatric disorder.

Regarding the Veteran's claim for TDIU, in his November 2016 VA Form 9, substantive appeal, he requested a Board hearing in this matter.  The Veteran's hearing was scheduled for August 17, 2017.  However, the day before his scheduled hearing, the Veteran's attorney requested that it be cancelled.  Therefore, the Board deems the Veteran's request for a hearing as withdrawn.  See August 2017 Third Party Correspondence.
FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include major depressive disorder with psychotic features, is not related to his military service.  

2.  The Veteran's headaches are not related to his military service, and it has not been shown that the Veteran's headaches have been caused or aggravated by his service-connected hypertension.  

3.  The Veteran's hypertension, which is his only service-connected disability, does not prevent him from securing or following a substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic features, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159.

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his claimed disabilities.

In November 2016, the Board concluded that the August 2009 VA examination did not properly consider the Veteran's lay statements of his feelings of depression in service, and remanded the claim for a new VA examination.  The Veteran was afforded another VA examination in December 2016 for his psychiatric disorder.  The Board finds that the August 2009 examination in tandem with the December 2016 VA examination contain sufficiently specific clinical findings and an informed discussion of the pertinent history to provide probative medical evidence adequate for adjudication purposes.  

Finally, neither the Veteran nor his attorney has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic features.  The Veteran asserts that he began experiencing symptoms of sadness, depression, and anxiety while he was in the military.  He also asserts that his symptoms continued for years after he separated from the military.  See August 2015 Hearing Testimony.

Service treatment records reveal that on a June 1977 Report of Medical Examination (enlistment), the Veteran was clinically evaluated as normal for any psychiatric disorders.  Also, the Veteran reported on his June 1977 Report of Medical History (enlistment) that he was in good health.  However, a health record in January 1978 reveals the Veteran was seen for complaints that included chest pain and shortness of breath.  It was also noted that he had complaints of hyperventilating and that the Veteran stated he would get out of service even if it meant having a dishonorable discharge.  The Veteran was assessed as having situational anxiety, and referred for a consultation with the mental health clinic.  The Veteran was evaluated by the mental health clinic on the same day; it was noted by the treating provider that the Veteran showed improvement in attitude and decreasing somatic complaints.  In October 1980, the Veteran's psychiatric system was clinically evaluated to be normal on his Report of Medical Examination.  On his October 1980 Report of Medical History, the Veteran noted that he did not have nor had he ever had depression or excessive worry, or nervous trouble of any sort.  

Postservice VA treatment records show that in September 2008, the Veteran denied feelings of anxiety, depression, and mood swings.  In October 2008, the Veteran was seen for an initial intake with VA's mental health outreach.  He presented with a history of depression and anxiety, and reported that due to his physical problems and chronic pain due to his degenerative joint disease (DJD), he had started feeling depressed again.  In November 2008, the Veteran reported that he had been feeling depressed since 1997.  However, he claimed that it had been getting worse over time, especially since he lost his job because of severe back pain in May 2008.  After that, he experienced financial difficulties and also experienced depressed moods as a result of his chronic severe pain.  In February 2009, the Veteran was admitted to inpatient psychiatry because of depression, anger, and anxiety.  Also, in February 2009, the Veteran was given a diagnosis of depressive disorder not otherwise specified (NOS) and borderline personality disorder.  The Veteran reported continued conflicts with his family, unemployment, financial problems, and physical problems, such as pain and spinal stenosis.  In March 2009, he was given a diagnosis of depression NOS and borderline personality disorder.  At that time, the Veteran reported constant pain throughout his body, and that he was trying to get disability.  During an August 2009 VA examination, the Veteran was diagnosed with major depressive disorder with psychotic features.  In a December 2016 VA examination, the Veteran was diagnosed with bipolar II disorder.  

Additionally, during the Veteran's August 2015 hearing before the Board, the Veteran asserted that he suffered from symptoms of depression, such as anxiety, hyperventilation, and sadness.  The Veteran asserted that these problems continued after he left military service.  Also, during the August 2015 hearing, the Veteran's former wife testified that she noticed the Veteran's symptoms of depression while he was in the military and that the symptoms continued after he was separated from the military based on her observation.  

The Board notes that the Veteran and his former wife are competent to testify to observable symptoms of a psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(2) (2017); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, based on the medical evidence of record, the Board finds the statements that the Veteran has had a psychiatric disorder continuously since service are not credible.  First, the Veteran had only one instance of a psychiatric problem in the military, in which he was assessed with situational anxiety, which was then noted to have improved.  His subsequent service treatment records are silent for any complaints or findings related to a psychiatric condition and in his October 1980 Report of Medical Examination (separation), his psychiatric system was noted to be normal.  The Veteran, himself, indicated in the associated October 1980 Report of Medical History (separation) that he did not have nor had ever had depression, excessive worry, or nervous trouble of any sort.  

Second, despite the Veteran's more recent statements that he has suffered from psychiatric symptoms continuously since service, and that his current psychiatric disorder is related to his service, postservice treatment records reveal that it was not until many years after the Veteran separated from service that he admitted to and sought treatment for symptoms of a psychiatric condition.  As noted earlier, according to a November 2008 VA treatment record, the Veteran reported that he had been depressed since 1997, which is at least 16 years after service.  Moreover, these same records show that when the Veteran sought treatment for depression and anxiety, he did not attribute his current complaints to his time in service.  Rather, he related his symptoms to his physical problems, chronic pain (from nonservice-connected conditions), and financial situation.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, the Board concludes that the Veteran has not had a psychiatric disorder since service.  

Next, the Board addresses whether the Veteran's current psychiatric disorder may nevertheless be related to his military service even in the absence of continuity of symptomatology.  Here, the record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded a VA examination for his psychiatric disorder in August 2009.  The VA examiner reviewed the Veteran's medical evidence, to include VA treatment records and service treatment records.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosis had its onset in service.  The VA examiner explained that there was only one service treatment record note from within the first week of service diagnosing the Veteran with situational anxiety and no mention of depression.  The VA examiner further explained that although the Veteran reported that he had ongoing depression in service, he did not pursue psychiatric care and there was no documentation of treatment during service.  Additionally, there was no documented treatment for any psychiatric disorder until 14 to 16 years later.  

In a November 2016 decision, the Board concluded that the August 2009 VA examiner did not properly consider the Veteran's competent lay statements of his feelings of depression during service.  As such, the Veteran was afforded a new VA examination for the VA examiner to fully consider the Veteran's lay statements.  During the 2016 VA examination, the Veteran was diagnosed with bipolar II disorder.  The VA examiner fully reviewed with the Veteran's service treatment records and medical records.  The VA examiner opined that it was less likely than not that the Veteran's psychiatric disorder was caused by or related to his military service.  The VA examiner stated that a review of the service treatment records showed one single episode of unclear physical symptoms, assessed as "situational anxiety" in January 18, 1978, which was six days after the Veteran started basic training.  The Veteran's complaints were resolved in the same day, with no follow-up or residual physical or mental complaints or symptoms.  From January 18, 1978 until military discharge in January 1981 (3 years), the military records were silent for mental health complaints, symptoms and behavioral changes.  The VA examiner further explained that there was no documented evidence of mental health complaints, symptoms and behavioral changes, from January 1981 until the Veteran's first psychiatric appointment in 2008, a 27 year gap interval silent for mental health problems.  The Veteran began medical treatment in 2003, and only in 2008 was he diagnosed with a mood disorder.  In 2003 and 2004, the Veteran had two negative depression screenings performed by VA medical providers.  

In March 2011, the Veteran submitted a medical examination from a private physician, Dr. A.M.S.  Dr. A.M.S reported that according to the claims file and the Veteran, the Veteran developed psychiatric problems while in service.  Dr. A.M.S. stated that the record revealed treatment records dated January 8, 1978 for situational anxiety associated with somatic complaints of chest pain and shortness of breath.  The Veteran "had to be bagged for hyperventilation."  The Veteran wanted to get out of service even if it meant a dishonorable discharge.  The Veteran's file noted on March 8, 1978 subsequent visits to the MHCS showing eventual improvement in attitude and decreasing somatic complaints.  The private physician noted that there were missing records for the "subsequent visits" with no further documentation.  The Veteran claimed he continued to have emotional problems of depression throughout his service, but did not seek further psychiatric care.  VA treatment records dated July 6, 2009 revealed treatment and diagnosis of depressive disorder not otherwise stated and personality disorder.  During the private physician's interview with the Veteran, the Veteran claimed that the death of his grandmother was also a contributing factor to the Veteran's emotional problems while in service.  Dr. A.M.S. opined that the Veteran's chronic adjustment disorder emerged during his service and therefore justified a disability rating of 30 percent.  Dr. A.M.S. explained that according to the Veteran's file, the Veteran presented to the clinic during his military service with a diagnosis of situational anxiety with somatic complaints.  This clearly indicated an adjustment disorder.  The Veteran had subsequent visits to MHCS, which resulted in an improvement and the Veteran was determined to complete training and fulfill his enlistment.  However, his psychiatric problems continued after separation and morphed into a depressive disorder, although mixed with psychosis and anxiety.  

In January 2016, a letter dated December 2016 was submitted from the Veteran's VA psychiatrist, Dr. R.D.  Dr. R.D. stated that he was the medical director for the mental health program that the Veteran was a part of.  Dr. R.D. stated that the Veteran reported that his depression started when he was in basic training.  During that time, the Veteran's grandfather passed away, and he could not attend his funeral because the Veteran's request for leave was denied.  The Veteran felt guilty and depressed because of this.  Dr. R.D. opined that the Veteran's diagnosis of major depression was "at least as likely as not" due to the fact that he could not attend his grandfather's funeral while in basic training.  The VA examiner explained that the Veteran was so close to his grandfather that he carried the guilt with him for not going to his grandfather's funeral.  The Veteran was having a hard time over the years to bring closure to that loss.   

The Board finds that the August 2009 VA medical opinion in tandem with the December 2016 VA medical opinion is more probative in value than the opinions by Dr. R.D. and Dr. A.M.S., who seem to rely solely on the Veteran's statements that he continued to have psychiatric problems since service without regard for pertinent medical evidence of record that shows otherwise.  Also, the opinion by Dr. R.D. relied on the Veteran's lay statements that the Veteran's "depression" while in service was due to not being able to attend his grandfather's funeral.  However, as explained previously, the Veteran's symptoms did not occur until many years after service.  Also, VA treatment records show that the Veteran had psychiatric problems due to physical pain, losing his job, and worries about his financial situation.  As the medical opinions by Dr. R.D. and Dr. A.M.S. did not consider relevant facts in rendering a medical opinion, these opinions are not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The August 2009 VA medical opinion in tandem with the December 2016 VA medical opinion is assigned great weight and probative value because it considered the Veteran's relevant medical history, addressed his symptoms, and provided an opinion with a supporting explanation.

As for the statements from the Veteran relating his psychiatric disorder to his military service, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another or etiologically related to military service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).

Based on the foregoing, the preponderance of the evidence is against a find of service connection for a psychiatric disorder, to include major depressive disorder with psychotic features.

B.  Headaches

The Veteran is seeking service connection for headaches, to include as due to the service-connected hypertension.  The Veteran asserted that he started suffering from debilitating headaches a few months after he separated from military service.  The Veteran believes that his headaches are related to his hypertension.  See August 2015 Hearing Testimony.  

Service treatment records show that the Veteran suffered from headaches while in service.  On the Veteran's June 1977 Report of Medical Examination (enlistment) he was clinically evaluated as normal.  In March 1978, the Veteran complained of headache and a sore throat.  He was diagnosed with flu syndrome.  In a June 1978 health record, the Veteran complained of a headache, chill, and fever.  The Veteran was diagnosed with a cold or fever.  In an undated health record, the Veteran complained of having a headache.  His blood pressure reading was 130/82.  In July 1980, the Veteran complained of headaches, and his blood pressure was 150/100.  In the Veteran's October 1980 Report of Medical Examination, the Veteran was clinically evaluated as normal.  In the associated Report of Medical History, the Veteran denied having or ever having had frequent or severe headaches.

Postservice treatment records show that the Veteran has a current disability.  The Veteran was diagnosed with headaches during his VA examinations in March 2013 and December 2016.  

The March 2013 and December 2016 VA medical opinions are the only opinions in the record addressing whether the Veteran's headaches are directly related to his military service.  These opinions weigh against the Veteran's claim for direct service connection.  

In March 2013, the Veteran was afforded a VA examination for his headaches.  The VA examiner diagnosed with headaches.  The VA examiner noted that the original date of diagnosis was in 1979.  The VA examiner opined that it was less likely than not that the Veteran's headaches were incurred or caused by his military service.  The VA examiner explained that the Veteran was not diagnosed or treated for migraine headaches while in service.  The VA examiner further noted that the Veteran had not been diagnosed nor treated for migraine headaches after his military career.  In April 1979, service treatment records showed that the Veteran presented with headaches and sore throat, which was diagnosed as a viral upper respiratory infection (URI).  He was seen on multiple occasions with headaches associated with URIs while in service.  Also, the Veteran presented with headaches associated with a blood pressure of 150/100 while in service.  However, he denied headaches, light or sound sensitivity.  He also denied incapacitating headaches.  

In December 2016, the Veteran was afforded another VA examination for his headaches.  The Veteran was diagnosed with tension headaches.  The VA examiner noted that the diagnosis was in 2008.  The VA examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused in service.  The VA examiner explained that a review of the Veteran's service treatment records showed that the Veteran had flu syndrome in March 1978, with associated symptoms, including a headache.  On June 15, 1978, the Veteran was evaluated for headache, chills, fever, vomiting, and weakness.  In February 1980, the Veteran was treated for flu syndrome with symptoms, including a headache.  In April 1980, the Veteran was treated for pharyngitis with symptoms of sore throat, vomiting, dizziness, and headache.  The VA examiner noted that the headaches that the Veteran had while in service were symptoms of upper respiratory infections, flu syndrome, possible strep throat, pharyngitis, and sinus problem.  There was one occasion in July 1980 when the Veteran complained of a frontal headache.  There were no other complaints of persistent or recurrent headaches after that date.  An examination in October 1980 showed no report or complaint of headaches.  The Veteran was diagnosed with tension headache in June 2008, which was 17 years after the Veteran separated from service.  

In the March 2013 VA medical opinion, the VA examiner concluded that the Veteran's headaches were not related to service because he was not diagnosed with migraine headaches while in service.  In the rationale, the VA examiner failed to consider that the Veteran complained of headaches while he was in service.  Therefore, the Board concludes that this VA medical opinion is less probative in value.  However, in the December 2016 VA medical opinion, the VA examiner fully considered the Veteran's history of headaches in service, lay statements, and supported his conclusion with a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The December 2016 VA medical opinion is highly probative in value and weighs against the Veteran's claim for direct service connection.  Significantly, there are no other medical opinions of record that support the Veteran's claim.  Therefore, the Board finds that service connection on a direct basis is not warranted.  

It is also the Veteran's contention that his headaches are secondary to his service-connected hypertension.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has headaches, the disability for which service connection is sought, and that he has a service-connected disability, hypertension.  What the Veteran must still show to substantiate this claim is that the service-connected hypertension caused or aggravated his headaches.  

The only nexus opinion of record adequately addressing this issue is the December 2016 medical opinion.  The December 2016 VA examiner opined that it was less likely than not that the Veteran's headaches were proximately due to or the result of the Veteran's service-connected hypertension.  The VA examiner explained that, as reflected on the thorough review of records, there was no associated elevation of blood pressure during the documented complaints of headaches from 2003 to 2016.  The Veteran's blood pressure ranged from 100/60 to 143/91 during those times.  There was one occasion where the Veteran complained of headache in February 2012 with dizziness and chest pain.  The Veteran's blood pressure was 140/110 at that time, and it was concluded that all the symptoms were from worry and anxiety.  His cardiac work up for chest pain was negative, and the Veteran's blood pressure was normal before emergency room discharge.  The VA examiner further explained that the American Heart Association (AHA) supported research that claimed headaches were not symptoms of high blood pressure.  AHA suggested that people with high blood pressure were less likely to have recurring headaches.  However, very high blood pressure, which the Veteran had not been treated for, could trigger hypertensive crisis.   During hypertensive crisis, the pressure in the cranium builds up to critical levels resulting in headache with associated blurred vision, chest pain, and nausea.  Upon stabilization of blood pressure, the headache during the crisis usually resolves.  

The December 2016 VA examiner further opined that there was there was no evidence of aggravation.  The VA examiner explained that the records were silent for treatment of a recurrent chronic headache.  The VA examiner concluded that the Veteran's headaches were not at least as likely as not aggravated beyond its natural progression.  There were no records of worsening, chronic, recurrent headaches due to hypertension.  

The December 2016 medical opinion, in regards to the theory of secondary service connection, is adequate because the VA examiner fully considered the Veteran's history of headaches in service, lay statements, and supported his conclusion with a sufficient rationale.  Also, the VA examiner cited to research from the American Heart Association.  Therefore, the opinion is probative in value and weighs against the Veteran's claim.  
As for the statements from the Veteran relating headaches to his service-connected hypertension and military service, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another or etiologically related to military service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  Therefore, service connection on a secondary basis is not warranted.

In light of the foregoing, the appeal seeking service connection for headaches must be denied.  

C.  TDIU  

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."
The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Currently, the Veteran is service-connected for hypertension, rated at 10 percent from February 6, 2009.  As this is the Veteran's only service-connected disability, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.  In November 2011, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU).  The Veteran asserted that his "physical chronic pain and mental problems" prevented him from securing or following any substantially gainful employment, and that he had become too disabled to work in May 2008, which was the last time he worked full-time.  As noted above, the Veteran is not service-connected for a psychiatric disorder and his only service-connected disability is hypertension.

In July 2009, the Veteran was afforded a VA examination for his hypertension.  The Veteran did not report any complications due to hypertension.  The VA examiner noted that the Veteran's hypertension did not have any significant effects on his occupation or on his usual daily activities.  In March 2013, the Veteran was afforded a VA examination for his hypertension.  It was noted that the Veteran's blood pressure was well-controlled with medication and that his average blood pressure was 130/80s.  The Veteran denied headaches, visual symptoms, nausea, or vomiting associated with his hypertension.  The VA examiner concluded that the Veteran's hypertension did not impact his ability to work, as it did not prevent him from gaining and sustaining physical or sedentary employment.  

To the extent the Veteran has alleged that he cannot work due to his hypertension, the Board acknowledges that he is competent to report signs or symptoms of a disability.  However, the Board accords greater weight to the medical opinions of record regarding the functional impairment caused by the Veteran's hypertension due to the VA examiner's objective findings which are supported by the other evidence in the record as well as their knowledge and experience in the field.  Therefore, the VA examination reports from July 2009 and March 2013 refute any statements from the Veteran that he is unemployable due to his service-connected hypertension.  

In conclusion, the Board finds that the preponderance of the evidence demonstrates the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected hypertension.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder, to include major depressive disorder with psychotic features, is denied.  

Service connection for headaches, to include as due to the service-connected hypertension, is denied.  

Entitlement to a TDIU is denied.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


